Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146965                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 146965                                        Justices
  In re BROCKITT, Minors.                                          COA: 311097
                                                                   Sanilac CC Family Division:
                                                                   11-035529-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 14, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2013                        _________________________________________
           s0507                                                              Clerk